Case: 20-1441    Document: 99    Page: 1   Filed: 07/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                MOBILITY WORKX, LLC,
                      Appellant

                            v.

                UNIFIED PATENTS, LLC,
                       Appellee

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                       2020-1441
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01150.
                  ______________________

                 Decided: July 14, 2022
                 ______________________

      DAVID A. RANDALL, Hackler Daghighian Martino &
Novak, Los Angeles, CA, argued for appellant. Also repre-
sented by MICHAEL MACHAT, Law Offices of Michael
Machat, PC, West Hollywood, CA.
Case: 20-1441     Document: 99     Page: 2    Filed: 07/14/2022




2                MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC




    JASON R. MUDD, Erise IP, P.A., Overland Park, KS, ar-
gued for appellee. Also represented by ERIC ALLAN BURESH;
ASHRAF FAWZY, JONATHAN RUDOLPH KOMINEK STROUD, Uni-
fied Patents, LLC, Washington, DC.

   DANA KAERSVANG, Appellate Staff, Civil Division, United
States Department of Justice, Washington, DC, argued for
intervenor. Also represented by MELISSA N. PATTERSON;
KAKOLI CAPRIHAN, SARAH E. CRAVEN, THOMAS W. KRAUSE,
FARHEENA YASMEEN RASHEED, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA.

  ROBERT GREENSPOON, Dunlap, Bennett, & Ludwig,
PLLC, Chicago, IL, for amicus curiae US Inventor, Inc.
                 ______________________

     Before NEWMAN, SCHALL, and DYK, Circuit Judges.
 DYK, Circuit Judge.
     Mobility Workx, LLC (“Mobility”) appeals a decision of
 the Patent Trial and Appeal Board (“Board”) determining
 that claims 1, 2, 4, 5, and 7 of U.S. Patent No. 8,213,417
 (“the ’417 patent”) were unpatentable as obvious. We af-
 firm.
                        BACKGROUND
                               I
      Mobility is the owner of the ’417 patent, which is titled
 “System, Apparatus, and Methods for Proactive Allocation
 of Wireless Communication Resources.” ’417 patent, col. 1,
 ll. 1–3. The patent is “generally directed to allocation of
 communication resources in a communications network.”
 Mobility Br. 7. On June 1, 2018, Unified Patents, LLC
 (“Unified”) filed a petition seeking inter partes review of
 claims 1–7 of the ’417 patent on the theory that those
 claims would have been obvious over U.S. Patent No.
Case: 20-1441    Document: 99       Page: 3      Filed: 07/14/2022




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                   3



 5,825,759 (“Liu”) in combination with several other refer-
 ences. On December 2, 2019, the Board issued its final
 written decision, determining that claims 1, 2, 4, 5, and 7
 were unpatentable as obvious, but that claims 3 and 6 were
 not shown to be unpatentable. Mobility appealed.
     In addition to challenging the Board’s decision on the
 merits, Mobility raised several constitutional challenges
 regarding the Board based on the Supreme Court’s decision
 in Tumey v. Ohio, 237 U.S. 510 (1927), and additionally re-
 quested a remand under United States v. Arthrex, Inc., 141
 S. Ct. 1970 (2021). We rejected Mobility’s Tumey argu-
 ments and, without reaching the merits, remanded to the
 Board “for the limited purpose of allowing Mobility the op-
 portunity to request Director rehearing of the final written
 decision.” Mobility Workx, LLC v. Unified Patents, LLC, 15
 F.4th 1146, 1157 (Fed. Cir. 2021). At the same time, we
 retained jurisdiction over the appeal.
     On the remand, Mobility did not request Director re-
 hearing and, accordingly, the Board’s final written decision
 in the case remains the final agency decision. In May 2022,
 the parties jointly informed the court that “they [we]re not
 aware of any reason that the Court should not proceed with
 a decision on the merits in this case.” Joint Notice 1, ECF
 No. 97. We lifted the stay and reinstated the appeal on
 May 12, 2022.
                               II
     The merits are now before us. As recited in our prior
 opinion, the Background section of the ’417 patent explains
 that mobile communication systems are typically composed
 of mobile nodes (e.g., cell phones) that communicate with
 one another through a series of base stations. Base sta-
 tions serve different zones or cells, such that when a mobile
 node moves from one cell to another, it must connect to a
 new base station. When a mobile node has connected to a
 new base station, i.e., when it is moving, it must let other
 mobile nodes know where it can be reached. This can be
Case: 20-1441     Document: 99     Page: 4    Filed: 07/14/2022




4                MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 accomplished by having a mobile node register with a
 “home agent so that the home agent can remain a contact
 point for other nodes that wish to exchange mes-
 sages . . . with the mobile node as it moves from one loca-
 tion to another.” ’417 patent, col. 1, ll. 39–44.
      This system “allows a mobile node to use two IP ad-
 dresses, one being a fixed home address and the other be-
 ing a care-of address.” Id. at col. 1, ll. 45–47. The home
 address is assigned by the home agent. The care-of ad-
 dress, on the other hand, is received when a mobile node
 moves out of its home network and connects to foreign net-
 works using foreign agents that act “as wireless access
 points distributed throughout a coverage area of a network
 or an interconnection of multiple networks.” Id. at col. 1,
 ll. 57–60. However, delays and information losses can oc-
 cur when a mobile node moves from one foreign network to
 another because “the new communication link cannot be
 set up until the mobile node arrives in the new foreign
 agent’s physical region of coverage.” Mobility Br. 8.
     The ’417 patent attempts to prevent these delays and
 data losses by using a ghost foreign agent and a ghost mo-
 bile node that “can be configured to register the mobile
 node and allocate resources for communicating with the
 mobile node according to a predicted future state of the mo-
 bile node.” ’417 patent, col. 2, ll. 44–61. In other words,
 “the ghost mobile node operates by signaling the foreign
 agent before the mobile node arrives in the foreign agent’s
 physical region of coverage, based upon the predicted fu-
 ture state of the mobile node.” Mobility Br. 9. This, in turn,
 increases the speed with which a mobile node can connect
 to a new network, reducing delays and avoiding infor-
 mation losses.
     Claim 1 of the ’417 patent (from which claims 2, 4, and
 5 depend) recites:
     A system for communicating between a mobile
     node and a communication network; the network
Case: 20-1441    Document: 99        Page: 5     Filed: 07/14/2022




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                   5



     having at least one communications network node
     that is interconnected using a proxy mobile inter-
     net protocol (IP), comprising:
         at least one mobile node;
         at least one home agent;
         at least one foreign agent;
         a ghost-foreign agent that advertises messages
            to one of the mobile nodes indicating pres-
            ence of the ghost-foreign agent on behalf of
            one of the foreign agents when the mobile
            node is located in a geographical area
            where the foreign agent is not physically
            present; and
         a ghost-mobile node that creates replica IP
            messages on behalf of a mobile node, the
            ghost-mobile node handling signaling re-
            quired to allocate resources and initiate mo-
            bility on behalf of the mobile node, the
            ghost-mobile node triggering signals based
            on a predicted physical location of such mo-
            bile node or distance with relation to the at
            least one foreign agent.
 ’417 patent, col. 12, ll. 49–67 (emphasis added).
     During the Board proceedings, Mobility argued that
 the claims were not obvious because the prior art failed to
 disclose the ghost-foreign agent limitation. The Board
 found that Liu, or alternatively, the combination of Liu
 with U.S. Patent Application Publication 2002/0131386 A1
 (“Gwon”), taught the ghost-mobile node limitation. The
 Board concluded that claims 1, 2, 4, 5, and 7 were shown to
 be obvious in light of the combination of Liu, Gwon, and
 various other references. We have jurisdiction over this
 appeal under 28 U.S.C. § 1295(a)(4)(A).
Case: 20-1441     Document: 99      Page: 6    Filed: 07/14/2022




6                MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



                          DISCUSSION
      “Obviousness is a mixed question of fact and law,” and
 the Board’s conclusion that the claims are obvious is a “le-
 gal determination subject to de novo review” while “subsid-
 iary factual findings are reviewed for substantial
 evidence.” Novartis AG v. Torrent Pharms. Ltd., 853 F.3d
 1316, 1327 (Fed. Cir. 2017). Substantial evidence is “such
 relevant evidence as a reasonable mind might accept as ad-
 equate to support a conclusion.” Consol. Edison Co. v.
 NLRB, 305 U.S. 197, 229 (1938).
      Mobility argues that the Board erred with respect to
 claim 1 because Liu, the relevant prior art reference, does
 not teach the “the ghost-mobile node triggering signals
 based on a predicted physical location of such mobile node
 or distance with relation to the at least one foreign agent”
 limitation (“the triggering limitation”). ’417 patent, col. 12,
 ll. 61–67. 1 Mobility does not separately challenge the
 Board’s decision with respect to dependent claims 2, 4, and
 5, so they stand or fall with claim 1. Mobility also raises
 no arguments regarding independent claim 7, which the
 Board found unpatentable on other grounds.
     Liu relates to “methods and apparatus for supporting
 data and service mobility to users of mobile networks.”
 Liu, col. 1, ll.14–16. It discloses the following:
     In accordance with one aspect of the invention, net-
     work services and resources are distributed to a
     mobile user in a mobile communication system by
     providing the mobile user with a mobility (M)-agent


     1   The Board alternatively concluded that the combi-
 nation of Liu and Gwon taught this limitation. Mobility
 argues that this was error for “the same underlying issue”
 that it raises with respect to Liu alone. Mobility Br. 65.
 Because we affirm the Board’s decision based on Liu alone,
 we need not address the combination of Liu and Gwon.
Case: 20-1441      Document: 99        Page: 7       Filed: 07/14/2022




 MOBILITY WORKX, LLC       v. UNIFIED PATENTS, LLC                   7



     [(corresponding to the ‘ghost-mobile node’ of the
     ’417 patent)] executing on a home fixed host or
     router. It is then determined that the mobile user
     is or will be travelling to a destination that is out-
     side a service area of the home fixed host or router,
     and a pre-assignment request is sent from the M-
     agent to at least one mobile floating (MF)-agent
     manager executing on a corresponding one of a like
     number of remote fixed hosts or routers located at
     the destination. . . . A mobile floating (MF)-agent
     is then established for use by the mobile user at each
     of the remote fixed hosts or routers, and the M-agent
     is used to send data or service information from the
     service area of the home fixed host or router to the
     MF-agent at each of the remote fixed hosts or rout-
     ers. In this way, services and/or data may be pre-
     connected/pre-arranged at the mobile user’s desti-
     nation.
 Liu, col. 2, ll. 11–34.
     The Board determined that Liu’s M-Agent teaches the
 “ghost-mobile node” limitation, which includes the trigger-
 ing limitation. See J.A. 29–31. The Board was “persuaded
 by [Unified’s] unrebutted evidence that Liu . . . teach[es] or
 suggest[s]” the ghost-mobile node limitation and “agree[d]
 with [Unified] that Liu’s M-agent handles pre-assignment
 signaling on behalf of the mobile device to prearrange ser-
 vices (allocate resources) and initiate mobility on behalf of
 the mobile device, and further does so based on a predicted
 physical location of the mobile device.” J.A. 31.
     Mobility argues that this was error under the plain
 meaning of “trigger” because in Liu, it is “the mobile termi-
 nal [(i.e., the cell phone) that] generates and sends the pre-
 assignment request, along with the address of the new lo-
 cation of where it is traveling to, and the M-Agent [(the
 ghost-mobile node of the ’417 patent)] merely forwards the
 request to the MF-agent manager(s) at the new location(s)
Case: 20-1441     Document: 99      Page: 8     Filed: 07/14/2022




8                 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 specified by [the] mobile node,” and that “[f]orwarding is
 not triggering.” Mobility Br. 61; Mobility Reply Br. 25. In
 support of its argument, Mobility cites to the following por-
 tion of Liu:
     The M-agent 50 is a representative of the user 21
     in the network and is responsible in part for creat-
     ing, deleting and managing the MF-agents on be-
     half of mobile users. An M-agent 50 requests
     creation or assignment of MF-agents 52. As shown
     in FIG. 7 a mobile terminal 55 [(cell phone)] sends
     an MF-agent assignment request to its M-agent 50
     [(the ghost-mobile node)], in the local network, with
     an address of a new location it is travelling to (701).
     The new location may be one that has been explic-
     itly provided by the user 21, or it may be one pre-
     dicted by the PMM[2] functions 46. The assignment
     request is a request to establish (i.e., alternatively
     create or pre-assign) an MF-agent 52 at the loca-
     tion that the mobile terminal 55 will be travelling
     to and thus have any necessary services and data
     ready for the mobile terminal, when it arrives at
     the new location. The M-agent 50 then registers the
     request and forwards the request 65 to the remote
     MF-agent manager at the new location (702).
 Liu, col. 7, ll. 22–38 (emphasis added).
     Mobility concedes that it did not raise this argument to
 the Board and that it does so for the first time on appeal.



     2   PMM stands for “Predictive Mobility Manage-
 ment.” Liu, col. 19, ll. 4–14. It is “used to predict the future
 location of a mobile user according to the user’s movement
 history patterns. The combination of the mobile floating
 agent concepts with the predictive mobility management
 allow for service and resource pre-arrangement.” Id. (em-
 phasis added).
Case: 20-1441     Document: 99      Page: 9      Filed: 07/14/2022




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                     9



 For that reason, it may be that the argument is waived.
 E.g., MCM Portfolio LLC v. Hewlett-Packard Co., 812 F.3d
 1284, 1293 n.3 (Fed. Cir. 2015) (finding patentee waived
 argument where it raised only “a few scattered sentences”
 at the oral hearing); Fresenius USA, Inc. v. Baxter Int’l,
 Inc., 582 F.3d 1288, 1296 (Fed. Cir. 2009) (“[I]f a party fails
 to raise an argument before the trial court, or presents only
 a skeletal or undeveloped argument to the trial court, we
 may deem that argument waived on appeal.”).
      In any case, the argument is facially incorrect. The
 ’417 patent claims a ghost-mobile node “handling signaling
 required to allocate resources and initiate mobility on be-
 half of the mobile node, the ghost-mobile node triggering
 signals based on a predicted physical location of such mo-
 bile node or distance with relation to the at least one for-
 eign agent.” ’417 patent, col. 12, ll. 62–67. Unified’s expert
 testified that “[t]he M-Agent acts on behalf of the mobile
 device by initiating registration with a foreign agent in the
 foreign network.” J.A. 589 (emphasis added). The same
 section of Liu quoted earlier discloses that the M-Agent is
 “responsible in part for creating, deleting, and managing
 the MF-agents on behalf of mobile users” and that “M-
 Agent 50 requests creation or assignment of MF-agents
 52.” Liu, col. 7, ll. 23–24, 26–27. The M-Agent performs
 these functions after receiving an assignment request from
 a mobile node with “an address of a new location it is trav-
 elling to.” Id. at col. 7, ll. 26–28.
      Mobility did not request claim construction of the trig-
 gering limitation before the Board. The plain meaning of
 trigger is “[a]n event or situation that upon its occurrence
 activates a thing or a process.” Trigger, Black’s Law Dic-
 tionary (11th ed. 2019). The M-Agent (i.e. ghost-mobile
 node) plainly triggers signals “to allocate resources and in-
 itiate mobility on behalf of the mobile node . . . based on a
 predicted physical location” when it registers and forwards
 the assignment request from mobile nodes (cell phones) to
 MF-agents. ’417 patent, col. 12, ll. 63–66. Nothing in the
Case: 20-1441    Document: 99     Page: 10    Filed: 07/14/2022




 10              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 plain meaning of the triggering limitation forecloses the M-
 Agent in turn being triggered by a request from the mobile
 node (cell phone). We see no error in the Board’s obvious-
 ness determination, which is supported by substantial evi-
 dence.
                        CONCLUSION
     We affirm the Board’s decision holding unpatentable
 claims 1, 2, 4, 5, and 7 of the ’417 patent.
                        AFFIRMED